Citation Nr: 1009257	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-39 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Service connection for an anxiety disorder. 

2.  Service connection for posttraumatic stress disorder 
(TDIU). 

3.  Service connection for a right upper arm lump. 

4.  Service connection for jungle rot. 

5.  Service connection for a skin disease. 

6.  Service connection for hypertension, claimed as secondary 
to diabetes mellitus. 

7.  Service connection for a prostate disability. 

8.  Entitlement to a total disability rating due to 
individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1966 to 
June 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from May 2007 and December 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied entitlement to service 
connection for anxiety, PTSD, a right upper arm lump, jungle 
rot, skin disease, hypertension, prostate condition, and 
TDIU.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not demonstrate that an acquired 
psychiatric disability including anxiety disorder and PTSD 
was manifested during active service, was manifested within 
the first post-service year, or was developed as a result of 
an established event, injury, or disease during active 
service.

3.  Evidence of record does not demonstrate that a right arm 
lump was manifested during active service, was manifested 
within the first post-service year, or was developed as a 
result of an established event, injury, or disease during 
active service.

4.  Evidence of record does not demonstrate that a skin 
disease or jungle rot was manifested during active service, 
was manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service, to include as secondary to 
herbicide exposure.

5.  Evidence of record does not demonstrate that hypertension 
was manifested during active service, was manifested within 
the first post-service year, or was developed as a result of 
an established event, injury, or disease during active 
service, to include as secondary to service-connected 
diabetes.

6.  Evidence of record does not demonstrate that a prostate 
disability was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service, to include as secondary to 
herbicide exposure.

7.  Competent medical evidence does not indicate that the 
Veteran's service-connected disabilities alone preclude him 
from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  An anxiety disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2009).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303 (2009).

3.  A right arm lump was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2009).

4.  A prostate disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2009).

5.  Jungle rot was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303 (2009).

6.  A skin disease was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2009).

7.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303 (2009).

8.  The criteria for a total disability rating based on 
individual unemployability have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in June 2006 and February 2007.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in September 2006, November 2006, and 
March 2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Subsequently, the claims were reviewed and a 
statement of the case (SOC) was issued in September 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
November 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
Statements from the Veteran and his representative, service 
treatment records and VA and private treatment records have 
been obtained and associated with his claims file.  

Finally, VA need not conduct an examination with respect to 
the service connection claims on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4). 
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any indication that the Veteran has a current anxiety 
disorder, PTSD, prostate condition, jungle rot, or skin 
disease.  Furthermore,  as competent medical evidence does 
not provide any indication that his hypertension or right 
upper arm lump may be associated with his military service.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Service Connection Claims
Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2009).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM) (2007).  An 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, 
which pertains to evidence necessary to establish a stressor 
based on personal assault, does not change the three criteria 
noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2009); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  However, VA's 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Service Connection for an Anxiety Disorder, PTSD, Prostate 
Condition, Jungle Rot, and Skin Disease

Factual Background and Analysis

The Veteran contends that he currently suffers from an 
anxiety disorder, PTSD, prostate condition, jungle rot, and 
skin disease as a result of his active military service, 
including exposure to Agent Orange.  Considering the claims 
in light of the above-noted legal authority, the Board finds 
that the weight of the evidence is against the claims.

Service treatment records, including the November 1966 
enlistment examination and accompanying report of medical 
history and the June 1969 separation examination and 
accompanying report of medical history report, are silent for 
any complaints or findings of an anxiety disorder, PTSD, 
prostate condition, jungle rot, or skin disease.  

Exposure to Agent Orange is conceded, as his DD-214 shows 
that the Veteran did serve on the ground in the Republic of 
Vietnam during active service.  

VA outpatient treatment records dated in November 2006 noted 
that the Veteran denied depression or anxious mood.  On 
examination, the examiner remarked that there were no obvious 
skin lesions or eruptions.  In a November 2006 VA urology 
note, the Veteran indicated that he was voiding normally.  
Examination revealed a normal tone, smooth prostate of 30 
grams.

In a January 2007 VA Agent Orange examination report, 
examination of the prostate found it to be normal.

The Board has carefully considered the contentions advanced 
by the Veteran.  However, he has not submitted objective 
medical findings of any diagnosis of an anxiety disorder, 
PTSD, prostate condition, jungle rot, or skin disease, and VA 
medical records are silent for any evidence of the claimed 
disabilities.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present diagnosis 
of anxiety disorder, prostate condition, jungle rot, or skin 
disease (and, if so, of a nexus between that disability and 
service), there can be no valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143- 144 (1992).

Furthermore, in the absence of a current clinical diagnosis 
of PTSD, service connection must be denied.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  Moreover, because the first, essential 
criterion for establishing service connection pursuant to 30 
C.F.R. § 3.304(f) is not met, the Board need not address 
whether the remaining regulatory requirements-evidence of an 
in-service stressor and of a link between the stressor and 
the PTSD-are met. 

Service Connection for a Right Upper Arm Lump and 
Hypertension

Factual Background and Analysis

The Veteran contends that he currently suffers from a right 
upper arm lump and hypertension to include as secondary to 
PTSD or service-connected diabetes.  Considering the claims 
in light of the above-noted legal authority, the Board finds 
that the weight of the evidence is against the claims.

Service treatment records, including November 1966 enlistment 
examination and June 1969 separation examination reports, are 
silent for any complaints or findings of a right upper arm 
lump or hypertension.

In a November 2006 VA examination report, the Veteran 
reported that he had been employed as a hazmat material 
handler for about 15 years, and was retired on disability due 
to arteriosclerotic heart disease.  He related that he was 
diagnosed with essential hypertension 10 to 15 years ago, and 
that he has been on medication for about that long as well.  
The examiner diagnosed essential hypertension, well-
controlled on oral medications.  The examiner also opined 
that the Veteran's hypertension was idiopathic in nature, as 
diabetes does not cause essential hypertension. 

In a January 2007 VA Agent Orange examination report, the 
examiner found a non-tender soft mass in the right upper arm 
which the Veteran stated had been present for several years, 
and is not increasing in size.  The diagnosis was a lipoma.  

In a February 2008 VA examination report, the examiner also 
diagnosed essential hypertension and stated it was not 
related to diabetes.  

Based upon the evidence of record, the Board finds a lipoma 
of the right upper arm and hypertension are not shown to have 
developed as a result of an established event, injury, or 
disease during active service.  

Evidence of a diagnosis of a lipoma of the right upper arm is 
first shown in 2007, more than 35 years after separation from 
active service.  During the November 2006 VA examination, the 
Veteran stated that his hypertension started 10 to 15 years 
previously, or 1992, more than 20 years after separation from 
active service, and cannot be presumed to have occurred in 
service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The record also includes 
no competent medical opinion establishing a nexus or medical 
relationship between a current lipoma of the right upper arm 
diagnosed post-service and events during the Veteran's active 
service, and neither the Veteran nor his representative have 
presented, identified, or alluded to the existence of, any 
such opinion.  Furthermore, both the January 2006 and 
February 2008 VA examiners' opinions are shown to have been 
based upon a thorough review of the evidence and an interview 
with the Veteran.  The examiners' opinions are persuasive 
that the Veteran's hypertension is not secondary to, or 
caused by, the Veteran's service-connected diabetes.  
Consequently, the Board finds that entitlement to service 
connection for lipoma of the right upper arm and hypertension 
is not warranted.

While the Veteran may sincerely believe that his present 
lipoma and hypertension were either incurred or aggravated 
during service or caused by his service-connected diabetes, 
he is not a licensed medical practitioner and he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; see also Espiritu, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims.

Entitlement to TDIU

Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2009).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) Disabilities 
resulting from common etiology or a single accident; (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) Multiple injuries incurred in action; 
or (5) Multiple disabilities incurred as a prisoner of war.  
See 38 C.F.R. § 4.16 (2009).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  See 38 C.F.R. § 4.16(a) (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2009).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2009).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the Veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Factual Background and Analysis

The Veteran contends that he is entitled to TDIU, as his 
service-connected disabilities render him unemployable.  

The Veteran is service connected for the following 
disabilities: peripheral neuropathy of the right upper 
extremity, rated 30 percent disabling; peripheral neuropathy 
of the left upper extremity, rated 20 percent disabling; 
peripheral neuropathy of the right lower extremity, rated 20 
percent disabling; peripheral neuropathy of the left lower 
extremity, rated 20 percent disabling; diabetes mellitus type 
II with retinopathy and cataracts, rated as 20 percent 
disabling; heart condition, rated at 10 percent disabling; 
erectile dysfunction, rated noncompensable.  In combination, 
his service-connected disabilities are rated 80 percent 
disabling.  Although he has a combined disability rating over 
70 percent, the Veteran does not have a single disability 
rated at least 40 percent, and therefore, the Veteran's 
combined disability rating does not meet the schedular 
criteria for consideration of a TDIU rating under 38 C.F.R. § 
4.16(a) (2009).  For those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected 
disability is sufficient to produce unemployability.  These 
cases should be referred for extra-schedular consideration.  
See 38 C.F.R. § 4.16(b) (2009).

The Veteran asserted in his April 2007 and January 2008 
statements that he was forced to retire from his full-time 
employment due to his service-connected disabilities.  

In an undated UPS application for pension benefits, it is 
noted that the Veteran's date of employment was in May 1990, 
date of retirement was in April 2007, and lists the benefit 
type as late retirement with a normal retirement date in 
January 2003.  

In a February 2008 VA diabetes examination, the diagnoses 
were diabetes mellitus type 2 not controlled, essential 
hypertension, and coronary artery disease.  The examiner 
opined that the Veteran was fully employable for these 
conditions. 

In a February 2008 VA neurological examination report, the 
examiner diagnosed peripheral neuropathy of both the upper 
and lower extremities secondary to diabetes mellitus, and 
opined that these are progressive disabilities and at present 
do not interfere with any sedentary employment, but might, to 
some extent, effect his physical employment status. 

In a February 2008 VA eyes examination report, the examiner 
opined that the diabetes mellitus does not significantly 
effect vision, and will not likely effect sedentary and 
physical employment. 

Based on the evidence discussed above, the record does not 
demonstrate the Veteran's service-connected disabilities 
alone actually preclude him from engaging in substantially 
gainful employment, and that he is totally disabled due to 
his service-connected disabilities.  The Board recognizes 
that the Veteran's service-connected disabilities affect his 
ability secure or follow a substantially gainful occupation.  
In recognition of the severity of his service-connected 
disability, the Veteran is currently rated as 80 percent 
disabled.  However, in this case, there is no reason for the 
Board to conclude that the Veteran's service-connected 
disabilities alone produce unemployability or is so unusual 
or exceptional as to warrant referral of the case for extra-
schedular consideration.  See 38 C.F.R. §§ 3.321, 4.16(b) 
(2009).


ORDER

Service connection for an anxiety disorder is denied. 

Service connection for posttraumatic stress disorder (TDIU) 
is denied. 

Service connection for a right upper arm lump is denied. 

Service connection for jungle rot is denied. 

Service connection for a skin disease is denied. 

Service connection for hypertension, claimed as secondary to 
diabetes mellitus is denied. 

Service connection for a prostate disability is denied. 

Entitlement to TDIU is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


